Lundberg Stratton, J.,
concurring in part and dissenting in part. I concur with the majority as to the lack of prosecutorial misconduct and that the evidence was more than sufficient to prove recklessness. However, I respectfully dissent with its conclusion that recklessness is the necessary mens rea to establish a violation of R.C. 2919.21(B).
The majority declines to impose strict liability in R.C. 2919.21(B) on the basis that “[tjhere are no words in R.C. 2919.21(B) that do so.” The majority relies upon R.C. 2901.21(B), which provides that where a statute does not specify the degree of culpability but “plainly indicates a purpose to impose strict criminal liability,” then culpability is not required to find a person guilty of the offense. I believe the majority’s analysis should also have considered the legislative intent and public policy behind the statute to determine whether strict liability for the conduct described in R.C. 2919.21(B) was intended. See State v. Schlosser (1997), 79 Ohio St.3d 329, 681 N.E.2d 911.
On numerous occasions, this court has determined that strict liability applies in a statute that defines a criminal offense despite the statute’s silence on' the applicable mental state. See Schlosser (strict liability imposed under the RICO statute, R.C. 2923.32[A][1], despite the lack of specific mens rea language); *532Greeley v. Miami Valley Maintenance Contractors, Inc. (1990), 49 Ohio St.3d 228, 551 N.E.2d 981 (strict liability imposed for discharging an employee on the basis of an order to withhold child support from employee’s paycheck in violation of R.C. 3113.213[D]); and State v. Wac (1981), 68 Ohio St.2d 84, 22 O.O.3d 299, 428 N.E.2d 428 (strict liability imposed for gambling under R.C. 2915.03[A][1] but not R.C. 2915.03[A][2] because of language differentiation).
Likewise, appellate courts have imposed strict liability, despite the absence of a specific statement of mens rea. See State v. Larbi (June 21, 1999), Stark App. No. 1998CA00192, unreported, 1999 WL 437007 (strict liability standard imposed for violation of R.C. 4301.69, selling alcohol to a minor); State v. Hull (1999), 133 Ohio App.3d 401, 728 N.E.2d 414 (strict liability standard imposed for violation of R.C. 3599.12, illegally voting in Ohio elections); State v. Donnelly (Feb. 2, 1999), Ashland App. No. 98COA01272, unreported, 1999 WL 172772 (strict liability standard imposed for violation of R.C. 959.13[A][1], which states that “no person shall” cruelly treat an animal); Cleveland v. Criss (Dec. 10, 1998), Cuyahoga App. No. 72862, unreported, 1998 WL 855630 (strict liability standard imposed for violation of city ordinance, which states that no person with a temporary driving permit shall drive without a licensed driver); State v. Workman (1998), 126 Ohio App.3d 422, 710 N.E.2d 744 (strict liability standard imposed for violation of R.C. 3599.12, which states that “no person shall” impersonate another in order to vote); State v. Shaffer (1996), 114 Ohio App.3d 97, 682 N.E.2d 1040 (strict liability standard imposed for violation of R.C. 1721.21[B], which states that “no person shall” operate or continue to operate a cemetery without establishing or maintaining an endowment care fund); State v. Harr (1992), 81 Ohio App.3d 244, 610 N.E.2d 1049 (strict liability standard imposed for violation of R.C. 4507.02[B][1], which states that “no person shall” drive with a suspended license); State v. Cheraso (1988), 43 Ohio App.3d 221, 540 N.E.2d 326 (strict liability standard imposed for violation of R.C. 4301.69, which states that “no person shall” sell beer to a minor); State v. Grimsley (1982), 3 Ohio App.3d 265, 3 OBR 308, 444 N.E.2d 1071 (strict liability for violation of R.C. 4511.19, driving under the influence).
The majority cites State v. Young (1988), 37 Ohio St.3d 249, 525 N.E.2d 1363, and State v. McGee (1997), 79 Ohio St.3d 193, 680 N.E.2d 975, in support of its conclusion. However, the statutes at issue in those cases do not evidence an intent to impose strict liability. Violation of those statutes could arise in a perfectly innocent situation, i.e., viewing a photograph of a child in a bathtub, or failing to prevent a child from running into the street. Where an innocent or negligent act could subject a parent to criminal liability, recklessness should be required in order to establish a violation of the statute. This case, however, involves a much different scenario, the violation of a court order.
*533In Schlosser, this court looked to the statutory language, the legislative intent, and public policy to determine whether the statute was intended to impose strict liability for the conduct described. Schlosser, 79 Ohio St.3d at 331-332, 681 N.E.2d at 913. I believe that the General Assembly clearly intended there to be' strict liability for a violation of the conduct proscribed in R.C. 2919.21(B). R.C. 2919.21(A), in existence for decades, imposes criminal liability for failing to provide “adequate” support to one’s obligees. In July 1996, the General Assembly passed a law that added a new section to address the failure to provide support as already established by court order. 146 Ohio Laws, Part VI, 10862. R.C. 2919.21(B) states: “No person shall abandon, or fail to provide support as established by a court order to, another person whom, by court order or decree, the person is legally obligated to support.” (Emphasis added.)
In addition, newly enacted R.C. 2919.21(D) creates an affirmative defense when the failure to provide support established by court order under section (B) is due to lack of ability or means. These statutory changes remove the state’s burden to prove the inadequacy of the support when a court order has already established the legal obligation to pay. The state need only establish the violation of a court order. It is apparent that R.C. 2919.21(B) expands the scope of criminal liability beyond what is “adequate” support, and that the new affirmative defense recognizes situations where the obligor lacks that means or ability to pay. These changes plainly indicate a purpose to impose strict liability as the culpable mental state for a violation of R.C. 2919.21(B).
In this case, the divorce resolved issues of responsibility, income, and needs of the child, and the final decree established the amount of the father’s child support obligation. When he failed to follow that court order and arrearages had grown within four years to more than $136,000, the state was called upon to obtain yet another court order to resolve support issues and arrearages. At that time, the father was both negligent and reckless in his failure to pay support, necessitating the state to take additional action based on the existing court order that already placed upon the father an affirmative duty to pay support.
The General Assembly intentionally differentiated between the liability imposed under R.C. 2919.21(A) and that for disobeying a court order under R.C. 2919.21(B). The state had already obtained a court order against the father for arrearages and proven that he was negligent and reckless and perhaps willful in failing to pay child support. The state should not have to prove its case again.
The plain language of the statute also implies the application of strict liability. The use of the operative words “no person shall” clearly indicates the General Assembly’s intent to impose strict liability. Schlosser. There is no doubt that the defendant understood his duties and obligations under the court order. The court order, part of the foundation of any orderly society, demands compliance.
*534An offense designed to protect the public health, safety, or welfare need not contain intent as a necessary element. Morissette v. United States (1952), 342 U.S. 246, 72 S.Ct. 240, 96 L.Ed. 288. “While such offenses do not threaten the security of the state in the manner of treason, they may be regarded as offenses against its authority, for their occurrence impairs the efficiency of controls deemed essential to the social order as presently constituted. In this respect, whatever the intent of the violator, the injury is the same, and the consequences are injurious or not according to fortuity. Hence, legislation applicable to such offenses, as a matter of policy, does not specify intent as a necessary element. The accused, if he does not will the violation, usually is in a position to prevent it with no more care than society might reasonably expect and no more exertion than it might reasonably exact from one who assumed his responsibilities.” Id., 342 U.S. at 256, 72 S.Ct. at 246, 96 L.Ed. at 296-297.
Clearly, this statute was designed to protect our most vulnerable population, our children, and we can reasonably expect a parent to assume his or her responsibility to support that child.
Finally, public policy supports such an interpretation. Strict enforcement of child support obligations “clearly serves the public purpose of advancing the welfare of children by enforcing a child’s right to be supported by his parents, fostering parental responsibility and parental involvement with the child, and preventing the child and custodial parent from having to turn to welfare.” In re Lappe (1997), 176 Ill.2d 414, 431, 223 Ill.Dec. 647, 656, 680 N.E.2d 380, 389.
A failure to support one’s child is also morally wrong and ultimately imposes the burden of support upon the public. The custodial parent carries the entire financial responsibility of support and the state is faced with prosecuting the failure to adhere to a court order already in place. The state need not have to prove one’s state of mind for failing to obey a court order. As the Illinois Supreme Court explained:
“The focus of this legislation is on effective enforcement. The provisions simply create a mechanism whereby custodial parents of dependent children can, with minimal time and expense, obtain assistance with the paperwork involved in child support enforcement, with locating the person obligated to pay support and with taking the necessary steps, including judicial action, to ensure that the proper amount of money is collected.” (Emphasis added in part.) In re Lappe, 176 Ill.2d at 432, 223 Ill.Dec. at 656, 680 N.E.2d at 389.
The state proved this defendant’s recklessness. However, the state prosecutes hundreds of persons under this section. The next case may not be so easy. Recklessness is a more difficult standard to prove. In the event of nonpayment of child support, must a parent gather evidence of “recklessness” before the state will assist in enforcement? If a defendant is negligent in failing to abide by the *535order, but not reckless, is there criminal liability? Or do we merely warn the defendant to try harder and to pay attention to court orders?
The answer is simple. If a court order requires a parent to pay child support, that parent must obey it unless the parent proves that he or she is financially unable to do so. If the parent does not pay the court-ordered child support, the parent is guilty of violating R.C. 2919.21(B). The mere fact of nonpayment should be sufficient to establish culpability. Therefore, I respectfully dissent from the majority’s conclusion on mens rea.
Waite, J., concurs in the foregoing opinion.